COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-07-239-CV


AMX ENTERPRISES, L.L.P.,                                            APPELLANT
F/K/A AMX ENTERPRISES, INC.

                                             V.

MASTER REALTY CORP. AND                                              APPELLEES
COMPOSITE INVESTMENTS, INC.

                                          ----------

           FROM THE 141 ST DISTRICT COURT OF TARRANT COUNTY

                                          ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                          ----------

      We have considered the “Agreed Motion To Dismiss Appeal As To

Composite Investments, Inc. Only.” It is the court’s opinion that the motion

should be granted; therefore, we dismiss the appeal of appellant as to appellee

Composite Investments, Inc. only. See T EX. R. A PP. P. 42.1(a)(1), 43.2(f). This

case shall hereafter be styled “AMX Enterprises, L.L.P., f/k/a AMX Enterprises,

Inc. v. Master Realty Corp.”



      1
          … See T EX. R. A PP. P. 47.4.
      Costs of the appeal of appellant as to appellee Composite Investments,

Inc. only shall be paid by appellant, for which let execution issue.


                                                 PER CURIAM


PANEL B: GARDNER, HOLMAN, and WALKER, JJ.

DELIVERED:    July 24, 2008




                                       2